                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

DR. VANESSA GARCIA,                                  )
                                                     )
        Plaintiff,                                   )
                                                     )        Case No. 3:18-cv-00814
v.                                                   )
                                                     )        JUDGE CAMPBELL
THE METROPOLITAN GOVERNMENT                          )        MAGISTRATE JUDGE NEWBERN
OF NASHVILLE AND DAVIDSON                            )
COUNTY, TENNESSEE,                                   )
                                                     )
        Defendant.                                   )

                                           ORDER

       Pending before the Court are Defendant’s unopposed motion for oral argument on the

motions for judgment on the pleadings (Doc. No. 34) and Defendant’s motion for oral argument

on the motions for summary judgment (Doc. No. 77). Plaintiff filed a response in opposition to

the motion for oral argument on the motions for summary judgment (Doc. No. 80) and Defendant

filed a reply (Doc. No. 88).

       The parties have extensively briefed the issues in cross motions for judgment on the

pleadings and cross motions for summary judgment. (See Doc. Nos. 27, 32, 37, 39, 44, 49, 64,

69, 79, 84, 60, 70, 76). Oral argument will not aid the Court’s decision on the pending motions.

Accordingly, Defendant’s motions for oral argument (Doc. Nos. 34, 77) are DENIED.

       It is so ORDERED.


                                                    _________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE
